   Case 2:21-cr-00140-JNP Document 8 Filed 06/21/21 PageID.60 Page 1 of 1
                                                                          FILED
                                                                   2021 JUN 21 AM 11:13
                                                                         CLERK
                                                                   U.S. DISTRICT COURT
ANDREA T. MARTINEZ, Acting United States Attorney (#9313)
RICHARD M. ROLWING, Special Assistant United States Attorney (OH #0062368)
ARTHUR J. EWENCZYK, Special Assistant United States Attorney (NY #5263785)
JOHN E. SULLIVAN, Senior Litigation Counsel, Tax Division (WI #1018849)
CY H. CASTLE, Assistant United States Attorney (#4808)
Attorneys for the United States of America
111 South Main Street, #1800 | Salt Lake City, Utah 84111
Telephone: (801) 524-5682

                         IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                           Case No. 2:21CR00140-JNP
                       Plaintiff,                   MOTION TO UNSEAL CASE
        vs.
                                                    Judge Jill N. Parrish
SEZGIN BARAN KORKMAZ,
                                                    Magistrate Judge Dustin B. Pead

                       Defendant.


       The United States, through its attorneys, moves the Court for an order unsealing the case.

The purpose for which the case was sealed of not alerting the defendant he had been indicted in

the District of Utah and a warrant issued for his arrest has been accomplished with the arrest of

the defendant in Austria.

       Dated this 21st day of June, 2021.

                                             ANDREA T. MARTINEZ
                                             United States Attorney

                                             /s/ Cy H. Castle
                                             CY H. CASTLE
                                             Assistant U.S. Attorney
